Citation Nr: 1434641	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 1998, for a 100 percent rating for service-connected cognitive disorder secondary to a traumatic brain injury (TBI).

2.  Whether a February 1965 rating decision, which reduced the disability rating from 100 percent to 70 percent effective May 1, 1965, for service-connected chronic brain syndrome associated with brain trauma, was the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to May 1964.  He died in March 2010.  The Appellant has been substituted for the Veteran in this appeal pursuant to 38 U.S.C. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned a 100 percent rating effective March 30, 1998, for the Veteran's service-connected cognitive disorder secondary to a TBI ("cognitive disorder").  The Veteran disagreed with this decision in February 2007, seeking an earlier effective date than March 30, 1998, for a 100 percent rating for his service-connected cognitive disorder ("earlier effective date claim").  He perfected a timely appeal on his earlier effective date claim in April 2008 and requested a videoconference Board hearing which was held before the undersigned Acting Veterans Law Judge in April 2009.  A copy of the hearing transcript has been added to the record.

In June 2009, the Board denied the Veteran's earlier effective date claim.  The Veteran, through an attorney, and VA's Office of General Counsel appealed this decision to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Remand ("Joint Motion") with the Court in January 2010.  Both parties to the January 2010 Joint Motion argued that the Board erred by not explaining why examination findings noted on VA mental disorders examination in September 1998 could not be interpreted as an informal earlier effective date claim.  See Joint Motion dated January 7, 2010, at pp. 3-4.  The Court granted the Joint Motion in an Order issued later in January 2010, vacating and remanding the Board's June 2009 decision.

In May 2010, the Board dismissed the Veteran's earlier effective date claim for lack of jurisdiction due to the Veteran's March 2010 death.  The Appellant appealed to the Court.  In April 2011, both the Appellant and VA's Office of General Counsel filed a Joint Motion to Terminate the Appeal in which both parties agreed that termination of the Court appeal was necessary in order to allow the Board to reinstate the Veteran's claim with the Appellant as the substitute claimant.  The Court granted the Joint Motion to Terminate the Appeal later in April 2011.  The Appellant subsequently was substituted as the claimant in the appeal for an earlier effective date.

In February 2013 and February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In the February 2013 remand, the Board directed that the RO attempt to obtain the Veteran's VA vocational rehabilitation records.  The RO's attempts to obtain these records are documented in the claims file.  In the February 2014 remand, the Board directed that the RO adjudicate a claim of CUE in a February 1965 rating decision which reduced the disability rating from 100 percent to 70 percent effective May 1, 1965, for the Veteran's service-connected cognitive disorder (which was characterized as chronic brain syndrome associated with brain trauma) ("CUE claim").  In March 2014 correspondence, the Appellant, through her attorney, expressly waived further appellate consideration of the CUE claim.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As is explained below, the claim of CUE in a February 1965 rating decision is dismissed.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Appellant's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.


FINDINGS OF FACT

1.  After being provided timely notification of a December 1986 Board decision, which continued a 50 percent evaluation for service-connected cognitive disorder, the Veteran did not perfect an appeal of this claim. 

2.  The Veteran's VA vocational rehabilitation application (VA Form 28-1900) date-stamped as received by the RO on May 16, 1991, cannot reasonably be construed as an informal increased rating claim for service-connected cognitive disorder.

3.  The Veteran's VA Form 20-8691, "Application For Work Study Allowance," dated on July 28, 1993, and date-stamped as received by the RO on July 28, 1993, cannot reasonably be construed as an informal increased rating claim for service-connected cognitive disorder.

4.  In statements on a VA Form 21-527, "Income-Net Worth And Employment Statement," date-stamped as received by the RO on March 30, 1998, the Veteran asserted that his non-service-connected "back problems" and "arachnoiditis" had worsened and required a doctor's care and hospitalization within the prior 12 months; although these statements can be construed as an informal increased rating claim, it is not factually ascertainable that the Veteran's service-connected cognitive disorder worsened within 1 year prior to the date of this statement.

5.  A review of the Veteran's VA mental disorders examination report dated on September 22, 1998, indicates that this examination was scheduled for the purpose of obtaining non-service-connected benefits for a back disability; it cannot reasonably be construed as an informal increased rating claim for service-connected cognitive disorder.

6.  On March 13, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through her attorney, that a withdrawal of the claim of CUE in a February 1965 rating decision is requested.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 30, 1998, for a 100 percent rating for cognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Code (DC) 9304 (2013).

2.  The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative) have been met with respect to the claim of CUE in a February 1965 rating decision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records reflect treatment for chronic brain syndrome following a June 1963 automobile accident.  In a June 1964 rating decision the RO granted service connection for chronic brain syndrome associated with brain trauma and assigned a 100 percent rating under paragraph 28 of the 1945 rating schedule from May 15, 1964.  In a February 1965 rating decision the RO reduced the evaluation for the Veteran's chronic brain syndrome to 70 percent disabling, effective May 1, 1965.  By rating decision dated in July 1984 the RO reduced the evaluation for chronic organic brain syndrome to 50 percent disabling, effective October 1, 1984 and this rating was upheld by the Board in a decision dated in December 1986.

On March 30, 1998 the Veteran submitted an Income -Net Worth and Employment Statement (VA Form 21-527) which showed that the Veteran was not in receipt of any monthly income and thus appeared to be unemployed.  In a February 2006 rating decision, the RO granted a 100 percent scheduler rating for the Veteran's service-connected cognitive disorder effective March 30, 1998, the date of the VA Form 21-527.

The Appellant (as substitute claimant for the Veteran) contends that she is entitled to an effective date earlier than March 30, 1998: either March 30, 1997, one year prior to the date that the Veteran's March 30, 1998 informal claim was date-stamped as received; July 28, 1993, the date that VA received the Veteran's application for a work-study allowance; or May 16, 1991, the date that VA received the Veteran's vocational rehabilitation claim, for a 100 percent rating for service-connected cognitive disorder.  She also contends that it was factually ascertainable that the Veteran's service-connected cognitive disorder was more disabling than evaluated within one year of March 30, 1997, July 28, 1993, or May 16, 1991.

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Appellant's earlier effective date claim for cognitive disorder is a "downstream" element of the RO's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In November 2002 and in February 2008, VA notified the Appellant of the information and evidence needed to substantiate and complete this claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Appellant could submit in support of this claim.  She further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the February 2008 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than March 30, 1998, for cognitive disorder.  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the currently appealed claim was issued in November 2002 prior to the currently appealed rating decision issued in March 2006; thus, this notice was timely.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; neither the Veteran, during his lifetime, nor the Appellant, after his death, has contended otherwise.  The Veteran's Virtual VA paperless claims file has been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

As noted in the Introduction, the Board directed that the RO/AMC attempt to obtain the Veteran's VA vocational rehabilitation records in its February 2013 remand.  In response to a request for these records, VA vocational rehabilitation notified the RO in March 2013 that the Veteran's vocational rehabilitation folder had been destroyed in September 2009 pursuant to VBA's records retention policy for vocational rehabilitation records.  The RO then contacted the Appellant in March 2013 correspondence and asked that she provide copies of any of the Veteran's VA vocational rehabilitation records which were in her possession.  The Appellant responded later in March 2013 and informed VA that she had no vocational rehabilitation records for the Veteran.  The RO also formally determined in March 2013 that the Veteran's VA vocational rehabilitation records were not available for review and further attempts to obtain them would be futile.  The Board agrees.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issue as entitlement to an earlier effective date than March 30, 1998, for a 100 percent rating for cognitive disorder.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, his then-representative.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any evidence that he had filed his claim prior to the currently assigned effective date. 

Moreover, neither the Veteran, prior to his death, nor the Appellant, after his death, has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which demonstrated the Veteran's entitlement to an earlier effective date, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The relevant law and regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

As above, the Board upheld a 50 percent evaluation for the Veteran's cognitive disorder in a decision dated in December 1986.  While the Veteran was provided notice of this decision, he did not perfect an appeal.  As such, the Board decision of December 1986 is final. 38 U.S.C.A. § 7104(b).  Furthermore, the finality of the December 1986 Board decision precludes assignment of an effective date prior to that time.

Upon detailed review of all evidence in the claims file dated since December 1986, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date than March 30, 1998, for a 100 percent rating for cognitive disorder.  The record evidence does not support the Veteran's assertions dated prior to his death and the Appellant's assertions before and after the Veteran's death concerning an effective date earlier than March 30, 1998.  The evidence, instead, shows that, prior to March 30, 1998, the Veteran's service-connected cognitive disorder was manifested by, at worst, occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9304).  See 38 C.F.R. § 4.130, DC 9304.  It also shows that, effective March 30, 1998, the Veteran's service-connected cognitive disorder was manifested by total occupational and social impairment (i.e., a 100 percent rating under DC 9304).  Id.  

The record evidence shows that the Veteran filed a claim for VA vocational rehabilitation benefits on a VA Form 28-1900, "Disabled Veterans Application For Vocational Rehabilitation," dated on May 14, 1991, and date-stamped as received by the RO on May 16, 1991.  The Veteran checked a box stating, "I want to go to college or vocational school."  He also indicated that he was in receipt of a 50 percent disability rating for "chronic brain syndrome."  (As noted elsewhere, the Veteran's VA vocational rehabilitation folder was destroyed in September 2009 pursuant to a records retention schedule, so this document appears to be the only relevant document available concerning the Veteran's application for VA vocational rehabilitation benefits.)  There is no indication on this form that the Veteran expressed any disagreement with the 50 percent disability rating then in effect for his service-connected cognitive disorder.  Nor did the Veteran request an increased rating for this disability or an earlier effective date for the 50 percent disability rating then in effect for this disability.  Contrary to the lay assertions of record, the Board finds that the Veteran's May 1991 application for VA vocational rehabilitation cannot reasonably be construed as an informal claim for VA disability compensation benefits - whether for an increased rating or for an earlier effective date for the 50 percent rating then in effect for his service-connected cognitive disorder.  Thus, the May 1991 VA vocational rehabilitation application cannot be considered as the basis for assigning an earlier effective date for a 100 percent rating for the Veteran's service-connected cognitive disorder.

On a VA Form 20-8691, "Application For Work Study Allowance," dated on July 28, 1993, and date-stamped as received by the RO on July 28, 1993, the Veteran stated that he had a service-connected disability (which he characterized as chronic brain syndrome) that was evaluated as 50 percent disabling.  He also stated that he would prefer to work during and between school terms at the school where he was enrolled in a computer science program.  The Veteran did not complete the parts of this form indicating the hours he wanted to work, his work site preference, his total work-study hours requested during this enrollment period, his interest in the program, or his financial need.  As with the Veteran's May 1991 VA vocational rehabilitation application, there is no indication on the July 1993 VA work-study application that the Veteran sought an increased rating for his service-connected cognitive disorder or disagreed with either the disability rating or effective date then in effect for the disability rating assigned for his service-connected cognitive disorder.  Contrary to the lay assertions of record, the Board also finds that the Veteran's July 1993 VA work study allowance application cannot reasonably be construed as an informal claim for VA disability compensation benefits - whether an increased rating or an earlier effective date for the 50 percent rating then in effect for his service-connected cognitive disorder.  Thus, the July 1993 VA work study allowance application also cannot be considered as the basis for assigning an earlier effective date for a 100 percent rating for the Veteran's service-connected cognitive disorder.

A review of private medical records dated from 1996 to 1998, date-stamped as received by the RO in June 1998, and included in the Veteran's claims file shows that he was treated for a variety of lumbar and cervical spine problems, including undergoing lumbar surgery, during this time period.  For example, in a December 1996 letter, A.K.B., M.D., stated that he had seen the Veteran for follow-up after lumbar laminectomy with discectomy at L4-5 and L5-S1 on the left and "he was doing well.  Evidently, he has had some social problems including difficulties with his girlfriend."  The Veteran's surgical wound "continues to heal well and neurologically he remains unchanged."  Dr. A.K.B. concluded that the Veteran "has some social issues and possible superseding element of situational depression."  Dr. A.K.B. prescribed Elavil to help the Veteran's problems sleeping "and some element of pain as well as depression."

On private outpatient treatment in April 1997, the Veteran's complaints included progressive low back pain since being "hit by several 50-pound boxes of laundry detergent as he was shopping at Sam's Wholesale [on] 10/05/96 resulting in sudden onset of constant sharp pain in his low back radiating into []his left hip and down his left leg."  Surgery in December 1996 resulted in "no improvement in his pain."  The Veteran described his low back pain as "a constant, sharp pain of the low back which is frequently shooting and stabbing in nature into the left buttocks and down the left lateral leg."  He also "states that his goals are to be able to go back to school [and] he is suppose[d] to start next month.  He is working towards a degree in computer information systems."  He reported being involved in a motor vehicle accident in 1963 "which was quite severe [and] which resulted in a closed head injury."  He also reported that he had been with a woman for 13 years but she had left him in November 1996 "when he injured his back 'because she was tired of hearing me yell from pain.'"  Physical examination showed "fairly extreme pain behaviors, frequently making yelling and screaming noises with movements," no neurological deficits to light touch of the bilateral lower extremities, "generally decreased balance, but [he] feels that this has been unchanged since his head injury in 1963," a limited range of motion, no tenderness to the sacroiliac joints or facet joints, no muscle spasm in the back, and tenderness over the left mid-sacrum.  The impressions included anxiety and depression "related to his social situation as well as his increased and progressive pain complaints.  His psychological state is undoubtedly exacerbating his pain problems."

In a note dated on August 22, 1997, the Veteran's primary care physician, H.C., M.D., stated that he was "medically able to attend classes for the fall semester."

In statements on a VA Form 21-527, "Income-Net Worth And Employment Statement," date-stamped as received by the RO on March 30, 1998, the Veteran asserted that his non-service-connected "back problems" and "arachnoiditis" had worsened and required a doctor's care and hospitalization within the prior 12 months.  The Veteran stated that he had become totally disabled on October 5, 1996.  He last had worked in 1971.  He had been a student for 4 years at the University of Houston "downtown" and had lost "at least 3 semesters" due to illness.  His total earnings were listed as "VA educ[ation] benefits."  He reported no employment since becoming totally disabled and had to quit his most recent job on account of his physical condition.  He also stated that he last had worked in 1991.  He had completed 2 years of college but had no other education and training.  He finally stated that his only source of income was his VA disability compensation.

On private outpatient treatment for low back pain and left leg pain in April 1998, the Veteran reported that he was not working and had been a student when his accident occurred in October 1996 (as discussed above).  

A U.S. Department of Education "Physician's Certification Of Borrower's Total And Permanent Disability" dated in August 1998 and signed by B.A., M.D., indicates that the Veteran was injured on October 5, 1996, and became unable to work and earn money on that date.  Dr. B.A. also diagnosed the Veteran as having post-laminectomy syndrome/arachnoiditis, lumbar radicular syndrome, herniated nucleus pulposus (HNP) L4-5, and dorsal strain.  Dr. B.A. stated that the Veteran was ambulatory but he was "unable to determine" the Veteran's prognosis.

On VA mental disorders examination on September 22, 1998, it was noted that the Veteran "is applying for a non-service-connected disability because of a back injury."  The VA examiner stated that the Veteran "has significant problems with his recall and verbal expression."  This examiner also stated:

The Veteran was asked about psychiatric problems.  Initially, he denied having any.  He reports that he does feel depressed because of his back injury and he did admit memory problems.  He reports that he loses his train of thought.  He will be talking and then will lose the thoughts and the specific words.

The Veteran also reported that he had been "in a car wreck" in 1963 "and he believes that he was unconscious for four of five weeks.  He doesn't really remember much of what happened to him, and he is not even sure that his memories are his own or what he has been told."  The VA examiner also stated:

[The Veteran] reports that he currently has problems with his memory.  He can remember something when it is in front of him but in a short while it will be gone.  He was going to school to study computer information and reports that now that he has stopped going he cannot even remember what he was studying there.  He reports that he has been told that he has short-term memory problems, but has not idea when he was last tested.  The Veteran is not receiving any psychiatric treatment now and it is not clear that he has received any since 1984 at a minimum.

The VA examiner also stated that the Veteran "gave a very vague work history" of working "on and off" for his father for 10-15 years, being laid off from Texas Instruments after working "doing delivery in the plant," and working as a car salesman in 1991.  "He reports that he wasn't any good at it and only sold one car in the 3-4 months that he held the job.  He reports that he had problems remembering the details of the vehicles and so had difficulty being a salesman."  The Veteran stated "people laugh at him all the time.  He has very few friends and finds that he is no longer able to attend church."  He was living with his girlfriend and had been with her for 1 1/2 years.  The VA examiner stated further:

The Veteran indicated that he is upset and unhappy at night and when he is by himself he will cry.  He is more okay during the day when he can keep busy.  He sleep[s] only about two hours at night.  He feels guilty and worthless and very badly about all the things he cannot do.  He complains of significant problems with his thinking, concentration, and memory.  His appetite is all right.

Mental status examination of the Veteran in September 1998 showed "he winced in pain several times during the interview and was noted to have difficulty sitting in his chair.  He seemed quite physically uncomfortable during the interview."  The Veteran had fluent speech which was "slightly slurred at a slightly slow rate and normal rhythm.  At times he had some subtle word finding difficulties."  He also had coherent thought processes, no signs or symptoms of a psychotic process, no suicidal or homicidal ideation, he was awake, alert, and "approximately oriented," although he did not know the date or the floor he was on in the VA medical center.  The Veteran also was "completely unable to give abstract interpretations of proverbs," but could follow "a three-step command."  He also was unable to remember the name of the interview "from the beginning of the interview to the end of the interview."  The Axis I diagnoses included cognitive disorder, not otherwise specified, secondary to an in-service head injury.  The VA examiner stated that the Veteran was competent for VA purposes.  This examiner also opined that the Veteran's "cognitive problems make him unemployable."  This examiner concluded that the Veteran had been unable to maintain gainful employment and had not worked since 1991.  This examiner also concluded, "It should be noted that the Veteran fairly clearly stated he would much prefer to have a non-service-connected disability on the basis of his back injury rather than a higher rating on his service-connected cognitive disorder.  He finds his cognitive problem to be a very embarrassing and distressing problem."

On VA outpatient mental health triage on August 18, 2000, the Veteran complained, "I keep having problems controlling my anger, and I just blow up."  He reported arguing "regularly with his spouse and has lost several jobs due to his behavior."  He also reported a motor vehicle accident in 1963 while on active service and a loss consciousness one month earlier.  "He has had problems with impulse control since the injury."  Objective examination showed he was neatly dressed and groomed with full orientation, a decreased rate of speech, generally goal-directed thoughts, no evidence of delusions or hallucinations, no suicidal or homicidal ideation, and fair judgment and insight.  The provisional diagnoses were mood disorder due to TBI and rule-out impulse control disorder.

In statements on a VA Form 21-8940, "Veterans Application For Increased Compensation Based On Unemployability," dated on August 28, 2000, and date-stamped as received by the RO on August 30, 2000, the Veteran asserted that his service-connected cognitive disorder (which he characterized as dementia) rendered him unemployable.  He stated that this disability had affected his full-time employment and he last had worked in the spring of 2000.  He also stated that he had become too disabled to work in 1964.  He reported that he had worked for one month in the spring of 2000 for a courier service but did not know how much money he had earned.  He also reported working in "auto transport" for 2-3 months and for "Ford dealer on I-45" for two weeks.  He reported further that he had not tried to obtain employment since he had become too disabled to work.  He had completed three years of college and had additional education at the University of Houston after he was too disabled to work.  He finally stated that he "has severe memory problem[s]."

On VA outpatient treatment in October 2000, the Veteran's complaints included a long history of anger control problems due to a TBI.  "He reported these problems cause difficulties in his jobs and his relationships with others.  He also gets extremely frustrated because he is unable to remember things and is unable to communicate with others the way he feels he should."  The Veteran's brain injury in 1963 following a motor vehicle accident was noted.  "Since that time he has had difficulty with memory loss and...with anger control problems."  He was extremely reluctant to take the medications which had been prescribed to treat his cognitive disorder because they "made him feel even more confused."  He also reported that his back injury "prevents him from doing 'almost everything.'"  He lived with his wife although they were "having relationship difficulties and fears they will probably divorce soon."  The Veteran stated that although he had been taking college courses "he 'cheated his way through' his courses and that he could not even remember what his next class was or who his professors were.  This causes him extreme frustration as he believes he used to be very intelligent [before his motor vehicle accident] and now is stupid."  He had been unemployed for two to three months.  The VA clinician stated that the Veteran had a long history of "unstable employment beginning after his head injury during his military" service.  He had held multiple jobs lasting at most four months.  "He reports that his jobs end after he becomes frustrated (due to his mental disability) and becomes verbally and occasionally physically aggressive."  The Veteran stated that he wanted to work "but has difficulty maintaining employment because of anger [management]."  The identified problems included TBI with anger management problems leading to unstable employment, inadequate income, and relationship difficulties.

In a rating decision dated on May 24, 2001, and issued to the Veteran and his service representative on June 19, 2001, the RO assigned a 100 percent rating effective August 30, 2000, for the Veteran's service-connected cognitive disorder.  The RO concluded that this was the appropriate effective date for this rating because it was the date that the Veteran's TDIU claim was received by VA (as noted above).  This decision was not appealed and became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 2001 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

In statements on a VA Form 21-4138 dated on October 18, 2002, and date-stamped as received by the RO on October 30, 2002, the Veteran requested an earlier effective date for the 100 percent rating assigned for his service-connected cognitive disorder.

As noted in the Introduction, in the currently appealed rating decision dated on February 22, 2006, and issued to the Veteran and his service representative on March 29, 2006, the RO assigned an earlier effective date of March 30, 1998, for a 100 percent rating for the Veteran's service-connected cognitive disorder.  The RO concluded that March 30, 1998, was the appropriate effective date for this disability rating because that was the date that the Veteran's claim was received by VA.

In statements on a February 2007 notice of disagreement, the Appellant asserted that the appropriate effective date for the 100 percent rating assigned for the Veteran's service-connected cognitive disorder was "back to the original 100% rating in 1964.  No matter what they call it, my husband has been unable to work and make a livable wage since 1964 because of the accident" in service which caused his cognitive disorder.

In statements on an April 2008 substantive appeal (VA Form 9), the Appellant asserted that the Veteran had been unemployable since his discharge from service owing to "his anger and impulse dyscontrol" stemming from his service-connected cognitive disorder.  The Appellant stated that the Veteran had hit co-workers, spouses, and "has had various outburst[s] with neighbors and others."

The Veteran testified at his April 2009 Board hearing that he frequently got involved in fistfights while working for his father after his service separation.  See Board hearing transcript dated April 27, 2009, at pp. 4-5.  He also testified that he frequently lost jobs due to his temper and forgetting things.  Id., at pp. 5.

As discussed above, the Veteran's request for an increased rating for his service-connected cognitive disorder was received by the RO on March 30, 1998.  As noted elsewhere, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2013).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to March 30, 1998, and finds that there was no factually ascertainable increase in disability due to the Veteran's service-connected cognitive disorder during this time period.  The record evidence dated one year prior to the Veteran's increased rating claim focused on non-service-connected lumbar and cervical spine injuries incurred in October 1996.  The Board acknowledges that Dr. A.K.B. concluded in December 1996 that the Veteran "has some social issues and possible superseding element of situational depression."  The Board also acknowledges that this letter, along with additional private outpatient treatment records for the Veteran's lumbar and cervical spine, was received by VA after he filed his increased rating claim in March 1998 although these records were dated prior to that date.  In any event, there is no indication in these records that the Veteran experienced total social and occupational impairment (i.e., a 100 percent rating under DC 9304) such that it is factually ascertainable that his service-connected cognitive disorder worsened during the one year time period prior to the date that his claim was received on March 30, 1998.  See 38 C.F.R. § 4.130, DC 9304.  The Board finds that the Veteran's VA Form 21-527 date-stamped as received by the RO on March 30, 1998, constituted an informal increased rating claim and supported the assignment of the current effective date of March 30, 1998, for a 100 percent rating for his service-connected cognitive disorder.  See also 38 C.F.R. § 3.157(b)(2).  

As noted in the Introduction, when this case was appealed to the Court, both parties to the Joint Motion raised the issue of whether findings contained within the VA mental disorders examination report dated on September 22, 1998, constituted an informal claim and could be construed as the basis for assigning an earlier effective date for the 100 percent rating for the Veteran's service-connected cognitive disorder.  See Joint Motion dated January 7, 2010, at pp. 3-4.  Both parties contended that the September 1998 VA examiner's finding that the Veteran was unemployable constituted an informal claim and could be the basis for assigning an earlier effective date.  Id.  Both parties requested that the Board, on remand, address whether this evidence established that it was factually ascertainable that the Veteran's service-connected cognitive disorder had worsened prior to March 30, 1998.  Id.

Having reviewed the record evidence, the Board finds that a careful reading of the VA mental disorders examination report dated on September 22, 1998, does not support assigning an earlier effective date than March 30, 1998, for a 100 percent rating for the Veteran's service-connected cognitive disorder.  The Board finds it highly significant that, as the September 1998 VA examiner noted at the outset of this examination report, this examination had been scheduled because the Veteran was "applying for a non-service-connected disability because of a back injury."  The Board also finds it highly significant that, as with the Veteran's private outpatient treatment records received within one year of the date of his March 30, 1998, informal claim, the September 1998 VA mental disorders examination report indicates that the Veteran remained focused on his non-service-connected back problems.  The September 1998 VA examiner noted that the Veteran initially denied having any psychiatric problems.  The Board acknowledges that the Veteran reported increasing memory problems, social isolation, and "significant problems with his thinking, concentration, and memory" at this examination.  Mental status examination of the Veteran in September 1998 showed he was "quite physically uncomfortable during the interview" but had fluent speech that was "slightly slurred at a slightly slow rate and normal rhythm" with "some subtle word finding difficulties," coherent thought processes, no signs or symptoms of a psychotic process, no "specific ideas, intentions, or plans of harming himself or others."  The Veteran also was awake, alert, and "approximately oriented," although he did not know the date or the floor he was on in the VA medical center, "completely unable to give abstract interpretations of proverbs," able to follow "a three-step command," and unable to remember the name of the interview "from the beginning of the interview to the end of the interview."  The VA examiner also found the Veteran to be competent.  This VA examiner also concluded, "It should be noted that the Veteran fairly clearly stated he would much prefer to have a non-service-connected disability on the basis of his back injury rather than a higher rating on his service-connected cognitive disorder."  (Emphasis added.)

Although both parties to the January 2010 Joint Motion found the Veteran's reported work history on VA examination in September 1998 to be significant evidence supporting the assignment of an earlier effective date, in fact, the September 1998 VA examiner noted that the Veteran "gave a very vague work history."  The Board notes in this regard that the Veteran has never reported consistently his post-service employment history.  He has asserted both that he was a student attending classes at least 3/4 of the time (as was required to obtain the work-study assistance that he applied for in 1993) and also that he had been totally unemployable since 1964, when he was discharged from active service, and/or since 1991, when it appears that he was employed briefly as a car salesman.  The record evidence also indicates that the Veteran was cleared medically to attend college classes as recently as the fall semester of 1997.  The Board notes that the August 1997 medical clearance was signed by the Veteran's private treating clinician who was treating him at that time for his lumbar and cervical spine problems.  This medical clearance suggests that the Veteran was not employed because he was a full-time student at that time.  The Veteran reported on his March 30, 1998, VA Form 21-527 that he last had worked both in 1971 and in 1991.  He also reported on this form both that he had been a student for 4 years at the University of Houston and only had 2 years of college education.  The Veteran further has reported that he "cheated his way through" his college classes and had no memory of them despite seeking financial assistance from VA to attend college and participate in a work-study program, medical assistance from his post-service private treating clinicians to be cleared to attend classes following back surgery, and assistance from a private physician by obtaining a certificate of total disability apparently in order to obtain financial relief from paying back his Federal educational loans.  He also has reported that he became totally disabled on October 5, 1996, the date of an alleged injury while shopping at Sam's Wholesale Club.  He subsequently reported on an August 2000 VA Form 21-8940 that he last had worked in the spring of 2000, became too disabled to work in 1964, and only had 3 years of college education.  Having reviewed the record evidence, and especially in light of the multiple inconsistencies in the record concerning the Veteran's post-service employment and educational history, the Board finds that the September 1998 VA examiner's conclusion that the Veteran had been unemployable since 1991 is less than probative on the issue of whether an earlier effective date than March 30, 1998, for a 100 percent rating for his service-connected cognitive disorder is warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered carefully the lay evidence offered by the Veteran prior to his death, the Appellant, and her attorney in the form of voluminous correspondence, lay statements, and hearing testimony.  The Veteran and the Appellant, as laypersons, are competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran's lay statements and Board hearing testimony dated prior to his death do not show that his service-connected cognitive disorder has more closely approximated the criteria for a higher rating in the year prior to March 30, 1998.   As noted elsewhere, the record evidence is replete with the Veteran's inconsistencies regarding his post-service employment and educational history.  The Veteran's applications for VA vocational rehabilitation in May 1991 and for a VA work-study allowance in July 1993 do not show that his service-connected cognitive disorder more closely approximated the criteria for a higher rating in the year prior to either application for benefits.  And, as discussed above, neither of these applications filed by the Veteran prior to his death indicated any intent to file for an increased rating for his service-connected cognitive disorder.  Finally, VA examination in September 1998 was scheduled for the purpose of obtaining non-service-connected disability benefits for the Veteran's back problems.  In summary, the Board finds that the criteria for an earlier effective date than March 30, 1998, for a 100 percent rating for cognitive disorder are not met.

CUE Claim

As noted in the Introduction, in its February 2014 remand, the Board remanded a claim of CUE in a February 1965 rating decision, which reduced the disability rating from 100 percent to 70 percent effective May 1, 1965, for the Veteran's service-connected cognitive disorder (which was characterized as chronic brain syndrome associated with brain trauma), to the RO/AMC for additional development.  As also noted in the Introduction, in March 2014 correspondence, the Appellant, through her attorney, expressly waived further appellate consideration of the CUE claim.  In other words, the Appellant withdrew this claim in March 2014.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant, through her attorney, has withdrawn the claim of CUE in a February 1965 rating decision and there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim of CUE in a February 1965 rating decision and it is dismissed.


ORDER

An effective date earlier than March 30, 1998, for a 100 percent rating for service-connected cognitive disorder secondary to a TBI is denied.

The issue of whether a February 1965 rating decision, which reduced the disability rating from 100 percent to 70 percent effective May 1, 1965, for service-connected chronic brain syndrome associated with brain trauma, was the product of CUE is dismissed.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


